Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 2016/0320474 A1), and further in view of Stokes (US 2017/0059705 A1), Takao (JP 01086083 A), and Gatland (US 2018/0313953 A1).
Regarding claim 1, Proctor teaches a transducer assembly comprising:
a housing [0003 Some conventional sonar systems include ceramic crystal elements that are mounted within a housing. Often, each crystal is physically separate and shielding is used to focus the emitted or received sonar signals.; sonar returns from an underwater environment];
a frequency steered transducer array element positioned within the housing [fig. 5a-5b depict diamond shaped sonar sub-array elements], the frequency steered transducer array element including a plurality of piezoelectric elements [0004 For example, surface mount technology may be used to place and solder one or more transducer elements (e.g., piezoelectric sensors) to a printed circuit board (PCB) with the precise and accurate placement required for ultrasonic and/or acoustic phased arrays.; 0018 0018 FIGS. 6A, 6B, and 6C show directivity plots at various 
wherein the frequency steered transducer array element is configured to receive a transmit electronic signal including a plurality of frequency components and to transmit an array of sonar beams into a body of water [0058 In some examples, an insulated cable may provide a conduit for wiring (e.g., transmitter circuitry 71 or receiver circuitry 72) to couple the elements of the transducer assembly (e.g., 33, 31, 31') to the sonar module 44.], each sonar beam transmitted in an angular direction that varies according to one of the frequency components of the transmit electronic signal [0023 In various embodiments, the sonar system may be configured to "scan" the region into which the sound waves 11 were propagated. For example, the sonar system may " steer" along the track of the emitted sound beam in 1.degree. by 50.degree. segments, as illustrated by reception beam 12.; 0024 Frequencies used by sonar devices vary but the most common ones range from 50 KHz to over 900 KHz depending on application. Some sonar systems vary the frequency within each sonar pulse using "chirp" technology. These frequencies are in the ultrasonic sound spectrum and are inaudible to humans.; 0054 In some embodiments, the order and timing of the sonar return being received by the transducer elements 332 or sub-arrays 331 along with known spacing between the elements or beam forming techniques may be used to determine the angle at which the reflecting object/surface is located relative to the transducer assembly 36, 36'.];
a conical transducer element positioned within the housing and configured to transmit a conically-shaped sonar beam into the body of water [0022 sidescan sonars, downscan sonars; 0032 The transducer array may comprise variously shaped arrays and/or sub-arrays of transducer elements 332, as applicable for the application. … conical shaped…may be transmitted]; and

Proctor describes a conical shaped beam being transmitted and that variously shaped arrays/sub-arrays of transducer elements may be formed, but is not explicit that the transducer element is conical itself. Stokes teaches a conical transducer [fig. 3b shows #364 conical beam transducer; 0088 conical transducer which may produce conical acoustic beams to facilitate depth measurements in deep water].
It would have been obvious to implement the shaped array and conical beam as taught by Proctor, with the conical transducer of Stokes so that a conical beam transducer may be combined with other transducer types to provide different imaging modes (Stokes) [multichannel transducer #250 and #360 long transmit element form Mills cross configuration]
Proctor does not explicitly teach … and yet Takao teaches [the frequency steered transducer array element] arranged in a fan-shaped configuration [fig. 5b].

    PNG
    media_image1.png
    336
    370
    media_image1.png
    Greyscale

Proctor does not explicitly teach … and yet Takao and Gatland teaches wherein the frequency steered transducer array element [Takao: fig. 5b] is positioned between the scanning transducer elements [Gatland: 0096 Linear transducer element 410b may be used to implement a stand-alone transducer module (e.g., a down facing or a side facing transducer module) similar to multichannel transducer module 450, but with only a single channel. Two of linear transducer elements 410b may be coupled together within a single transducer module and configured to provide side view sonar, similar to configuration 302D of FIG. 3D; fig. 3b shows circular transducer down scan in center and side scan transducers are splayed out].
It would have been obvious to modify the transducer housing of Proctor, with the fan shaped transducer elements as taught by Takao and the side scan/down scan arrangement as taught by Gatland so that a complete view of the ocean bottom may be imaged.
Regarding claim 2, Proctor also teaches the transducer assembly of claim 1, wherein the frequency steered transducer array element and the conical transducer element are arranged in the same plane within the housing to project sonar beams in the same direction [abstract indicates that 
Regarding claim 3, Proctor also teaches the transducer assembly of claim 1, wherein the frequency steered transducer array element and the scanning transducer element are arranged in the same plane within the housing to project sonar beams in the same direction [abstract indicates that one or more transducer elements are affixed to a circuit board; 0031-0032 describe multiple transducer arrays mounted to circuit board; 0022 indicates that fan-shaped and conical shaped sound beams may be transmitted; 0023 indicates that sound beam may be steered along track segment in one degree increments].
Regarding claim 5, Proctor also teaches the transducer assembly of claim 4, wherein the assembly includes at least three scanning transducer elements, two of the scanning transducer elements arranged in a sidescan configuration and one of the scanning transducer elements arranged in a downward-facing configuration [0022 sonar depth finders, sidescan sonars, downscan sonars; 0036 describes transducer elements oriented down, to the left side, to the right side, forward, to the rear and other orientations].
Regarding claim 6, Proctor also teaches the transducer assembly of claim 1, wherein the assembly includes a plurality of frequency steered transducer array elements positioned within the housing, each of the frequency steered transducer array elements including a plurality of piezoelectric elements [0031 each of the transducer elements 332 may be substantially rectangular in shape and made from a piezoelectric material such as a piezoelectric ceramic material. While depicted and described embodiments generally detail a substantially rectangular in shape 332 made 
Regarding claim 10, Proctor as modified by Gatland teaches the transducer assembly of claim 1, wherein- the length of the housing #211 is greater than the width of the housing [fig. 3b shows lengthy pointed housing longer than width of the same], and the housing includes a fore section and an aft section [fig. 3b shows housing volume], wherein the conical transducer element in positioned within the fore section and the frequency steered transducer array element is positioned within the aft section [fig. 3b depicts circular transducer #364 ahead of multichannel transducer array #250].

Claims 11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gatland (US 2018/0313953 A1), and further in view of Proctor (US 2016/0320474 A1) and Stokes (US 2017/0059705 A1), Takao (JP 01086083 A), and Gatland (US 2018/0313953 A1).
Regarding claim 11, Gatland teaches a transducer assembly comprising:
a housing having a width and a length, the length being greater than the width, the housing further including a fore section and an aft section [fig. 3b shows #211 housing with length greater than width and fore and aft sections];
a [transducer array element] positioned within the housing in the aft section, the [transducer array element] including a plurality of piezoelectric elements [0074 see again fig. 3b with transducer module 250 [which] may be implemented with multiple transmission channels 260 arranged in a phased array to allow electronic steering of relatively narrow acoustic beams (relative to those produced by a single transmission channel 260) within a relatively wide range of transmission angles; 0082 transducer element…piezoelectric material],

a conical transducer element positioned within the housing in the fore section [#364 circular transducer is in front of #250 transducer module array], the conical transducer element configured to transmit a conically-shaped sonar beam into the body of water in a downward direction from the housing [0088 circular transducer element configured to produce relatively narrow conical acoustic beams to facilitate depth measurements in deep water]; and
at least two scanning transducer elements positioned within the housing and arranged in a sidescan configuration to transmit fan-shaped sonar beams into the body of water [see fig. 3b #360 discussing one relatively long transducer element and 0096 [l]inear transducer element 410 b may be used to implement a stand-alone transducer module (e.g., a down facing or a side facing transducer module) similar to multichannel transducer module 450, but with only a single channel. Two of linear transducer elements 410 b may be coupled together within a single transducer module and configured to provide side view sonar, similar to configuration 302D of FIG. 3D, but with only two channels.].
Gatland teaches a transducer/phased array with beem steering capabilities but does not explicitly teach … and yet Proctor teaches a frequency steered transducer array element [0004 ultrasonic and/or acoustic phased arrays; 0018 sub-arrays in the surface mount array] and each 
It would have been obvious to combine the downscan circular/conical transducer, the transducer array, and the sidescan transducers as taught by Gatland, with the swept frequency steering array as taught by Proctor so that various transducer types may be used to provide different imaging modes (Stokes) [multichannel transducer #250 and #360 long transmit element form Mills cross configuration]
Proctor does not explicitly teach … and yet Takao teaches a plurality of frequency steered transducer array elements arranged in a vertical fan-shaped configuration…each frequency steered transducer array element having an end section and a distance end, wherein the end sections of the frequency steered transducer array elements at least partially overlap [fig. 5b].

    PNG
    media_image1.png
    336
    370
    media_image1.png
    Greyscale

Proctor does not explicitly teach … and yet Takao and Gatland teaches wherein the frequency steered transducer array element [Takao: fig. 5b] is positioned between the scanning transducer elements [Gatland: 0096 Linear transducer element 410b may be used to implement a stand-alone transducer module (e.g., a down facing or a side facing transducer module) similar to multichannel transducer module 450, but with only a single channel. Two of linear transducer elements 410b may be coupled together within a single transducer module and configured to provide side view sonar, similar to configuration 302D of FIG. 3D; fig. 3b shows circular transducer down scan in center and side scan transducers are splayed out].
It would have been obvious to modify the transducer housing of Proctor, with the fan shaped transducer elements as taught by Takao and the side scan/down scan arrangement as taught by Gatland so that a complete view of the ocean bottom may be imaged.
Regarding claim 14, Gatland also teaches the transducer assembly of claim 11, wherein the assembly includes a plurality of frequency steered transducer array elements positioned within the housing, each of the frequency steered transducer array elements including a plurality of 
Regarding claim 16, Gatland also teaches the transducer assembly of claim 11, further including at least a third scanning transducer element, the third scanning transducer element arranged within the housing in a downward-facing configuration [0007 A sonar system may include multiple different types of transducer modules and/or be configured to display corresponding multiple different types of sonar image data to a user. One or more sonar transducer assemblies may be configured to support and protect the transducer modules].

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. In turn, the office acknowledges that there are many references being combined. However, down scan and side scan transducer arrangments are common in the art and used for covering the vicinity of a survey vessel. And the fan shaped elements have been met by the best reference available to the office.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645